Citation Nr: 0112208	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased disability evaluation for the 
residuals of a left knee injury, status post-high tibial 
osteotomy, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for a right foot 
condition as secondary to the service-connected disability 
of residuals of a left knee injury, status post-high 
tibial osteotomy.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1967 to September 
1971 and from February 1972 to July 1980.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO). 

Other issue

The record reflects that by rating decision dated in April 
1998, service connection for Buerger's disease of the right 
hand was denied.  By statement dated in July 1998, the 
appellant noted his disagreement with the rating decision.  
The RO issued a Statement of the Case as to this issue in 
September 1998.  The record does not show that the appellant 
filed a Substantive Appeal as to this issue.  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished. See 38 
C.F.R. § 20.200.  Because the appellant has not filed a 
Substantive Appeal as to the claim for service connection for 
Buerger's disease, the issue is not before the Board for 
appellate review. 



REMAND
 
During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The appellant contends that the currently assigned 10 percent 
disability rating does not contemplate the severity of his 
service-connected knee disorder.  He further argues that 
service connection should be granted for a disorder of the 
right foot.  Having reviewed the appellant's contentions in 
light of the evidence of record as well as the VCAA, and for 
the reasons expressed below, the Board has determined that 
additional development of the record is necessary.  The 
claims will therefore be remanded.  


1.  Entitlement to an increased disability evaluation for the 
residuals of a left knee injury, status post-high tibial 
osteotomy, currently evaluated as 10 percent disabling.

Factual Background

The record reflects that by rating decision dated in December 
1995, a 10 percent disability rating was assigned for the 
service-connected residuals of a left knee injury.  The 
appellant sought an increased disability rating for the 
service-connected disorder by statement received in April 
1997.  

The appellant underwent a VA physical examination in December 
1997.  He reported daily pain, but denied having any weakness 
or fatigability.  On clinical evaluation, he was noted to 
have a slight limp on the left.  There was no swelling.  
Range of motion studies indicated extension to zero degrees, 
and flexion to 135 degrees.  

The appellant underwent another VA physical examination in 
April 1998.  The appellant reported difficulty climbing 
stairs and that he had a walking tolerance of approximately 
200 yards.  Upon clinical evaluation, he was noted to have an 
antalgic gait to the left, with a slight amount of reverse 
gait pattern.  He was diagnosed to have left knee joint 
arthritis.  The examiner noted that radiographic studies 
revealed significant joint space narrowing on the left knee .  

In January 2001, the appellant testified at a Travel Board 
hearing before the undersigned.  In substance, the appellant 
stated that he experienced daily pain, especially on use and 
swelling.  He stated that the latter also worsened upon use.  
He added that the knee would "lock up," as well as "give 
out."  The appellant also reported that he would obtain VA 
medical treatment or physical therapy every three to six 
months at a VA fee basis provider.  

Reasons for Remand

As a general matter, a claimant's subjective reports of an 
increased severity pertaining to a service-connected disorder 
are presumed credible, pending the development of the claim 
at issue.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).  

The appellant last underwent a VA examination of his service-
connected left knee disorder in April 1998.  Since that time, 
the appellant has reported increased symptoms of his left 
knee disorder - in particular locking, giving way and 
increased swelling.   

The Board further observes that under the VCAA, VA is to 
obtain all relevant private and VA medical records prior to 
the adjudication of a claim.  In this regard, the appellant's 
report of continuing fee basis medical care indicates that 
there may be outstanding medical records that have not been 
obtained for consideration in this matter.  

The claim will therefore be remanded as is directed below.  

2.  Entitlement to service connection for a right foot 
condition as secondary to the service-connected disability of 
residuals of a left knee injury, status post-high tibial 
osteotomy.

Factual Background

The appellant's service medical records reflect that in 
November 1972, he underwent treatment for a plantar wart of 
the right foot.  Moleskin and a wart solution were 
prescribed.  In March 1973, the appellant was treated for a 
"mashed toe."  The record does not specified as to whether 
the injury was to the left or right appendage.  The appellant 
then underwent radiographic examination, which resulted in 
normal findings.  He was prescribed Tylenol(r) for pain.  In 
June 1974, the appellant was treated for a "smashed" left 
toe.  

During a June 1980 pre-separation physical examination, the 
appellant denied having "foot trouble."  Upon clinical 
examination, his feet were noted to be normal.  

By statement received in April 1997, the appellant sought 
service connection for a right foot condition.  In due course 
of the development of the claim, treatment records were 
obtained from the office of S.C., M.D.  These reflect that 
beginning in March 1996, the appellant was treated for 
various orthopedic symptoms of the right and left foot.  In 
substance, Dr. S.C. diagnosed the appellant to have 
degenerative joint disease of the right interphalangeal 
hallux joint and that osseous spurring, osteophyte 
proliferation, dorsal exostosis, loss of joint space, 
subchondral erosion were found.  In the latter part of March 
1996, a radical bunionectomy of the first metatarsal 
phalangeal joint of the right foot was performed.  

In a March 20, 1997 treatment note, Dr. S.C. observed in part 
that the appellant had had "multiple injuries while in the 
military service of the right hallux," and that he reported 
he had dropped a rim from a crane on his right foot.  Dr. 
S.C. further observed that his clinical findings 
approximately of one year previously were consistent with a 
non-healed fracture of the base of the proximal phalanx 
resulting in a hallux rigidus as well as degenerative joint 
disease.  Dr. S.C. further observed that the appellant's 
chief complaint was the presence of a Morton's neuroma of the 
2d intermetatarsal space, and that a major factors in causing 
this condition was the change in the appellant's gait, 
secondary to the bunionectomy, which was in turn necessitated 
by multiple injuries during the appellant's military service.  
The physician also noted that the appellant's right foot 
symptoms were also caused by the change of gait due to a 
recurrent pain of the left knee, secondary to multiple knee 
surgeries.  

The appellant underwent a VA physical examination in December 
1997.  The appellant was noted to have had a prior 
bunionectomy, as well as pain in the area of the ball of the 
right foot.  In relevant part, the examiner opined that there 
was no causal relationship between the appellant's right foot 
condition and the service-connected left knee injury.  The 
examiner observed that bunions and Morton's neuroma were 
basically degenerative condition which arose by themselves.  
He further observed that there was no reason that the right 
foot could have become symptomatic due to the service-
connected left knee, because there were "other joints which 
could take up the slack . . . . in the left lower extremity 
before jumping over to the other side of the body."  It does 
not appear that the examiner addressed the matter of the 
relationship between in-service foot problems and the 
appellant's current foot disability.  

Although the examiner reported that radiographic studies of 
the right foot would be contemporaneously ordered, the record 
reflects only that the appellant underwent radiographic 
studies of his hip and lower back in January 1998.   The 
record does not indicate whether the directed radiographic 
study of the appellant's right foot was conducted.  

During the January 2001 Travel Board hearing, the appellant 
testified in substance that Dr. S.C. informed him that his 
gait was offset because of his service-connected knee 
disorder and that this was a possible cause of his neuroma.  

Reasons for Remand

As is noted, the appellant has been variously diagnosed to be 
in receipt of three diagnoses pertaining to his right foot:  
bunions, Morton's neuroma, and degenerative joint disease.  A 
medical opinion by Dr. S.C. in March 1997 suggests that these 
disorders may have been caused either directly by the 
veteran's service or secondarily due to the appellant's 
service-connected left knee disability.       

Countervailing medical opinion is also of record.  The 
opinion the VA examiner in December 1997 was against the 
conclusion that any right foot disorder was caused by the 
appellant's service-connected left knee disorder.  However, 
as noted above, no opinion was rendered concerning any direct 
relationship between the appellant's current right foot 
disability and service.    Moreover, although a radiographic 
examination of the right foot was apparently ordered towards 
a diagnosis, its results are not of record.  

It is now well-established that "the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination" that accounts for all previous medical evidence 
of record.  See Hilkert v. West, 11 Vet. App. 284 (1998); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  
The Board is of the opinion another medical examination of 
the veteran should be scheduled in order to provide 
additional information as to the matters currently on appeal.  


Accordingly, the appellant's claims are REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the 
appellant should report the dates and 
places of any VA provided medical care, 
including hospitals, clinics, or by fee-
basis providers.  

2.  The RO should afford the appellant a 
clarifying VA medical examination by an 
appropriately qualified physician who has 
not previously examined the appellant.  A 
copy of this remand, and the appellant's 
claims folder, should be made available 
to the examiner, who should acknowledge 
receipt and review of these items in any 
report generated as a result of this 
remand.   
The report of the examination, including the 
reports of any completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.  

a.  As to the appellant's service-connected 
left knee disorder, the examiner must record 
pertinent medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in degrees, 
and comment on the functional limitations, if 
any, caused by the appellant's service-
connected disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination upon 
use. The examiner must comment upon whether 
there exists any clinical evidence supportive 
of the appellant's subjective complaints.

b.  As to the appellant's claimed right foot 
disorder, the examiner must record pertinent 
medical complaints, symptoms, and clinical 
findings, and render an opinion as to whether 
it is as least as likely as not that any of 
diagnosed disorders are the result of any 
incident of military service or are a 
secondary result of the appellant's service-
connected left knee injury. 

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issues. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

